  Case 3:21-cv-00858-DWD Document 1 Filed 07/27/21 Page 1 of 8 Page ID #1




                      IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF ILLINOIS

VICTOR CRIVILARE,                                )
                                                 )
                            Plaintiff,           )
                                                 )
                     vs.                         )      Case No: 3:21-cv-858
                                                 )
UNION PACIFIC RAILROAD COMPANY,                  )
STEVEN BYBEE, VERNON JAMES, and                  )
MICHAEL PRINCE,                                  )
                                                 )
                            Defendant.           )


                                         COMPLAINT

       COMES NOW Plaintiff, VICTOR CRIVILARE, by and through his attorneys,

Kujawski & Associates, LLC, and for his Complaint against Defendants, Union Pacific

Railroad Company, Steven Bybee, Vernon James, and Michael Prince, both individually

and severally, states as follows:

                             COUNT I - RAIL SAFETY ACT
                              49 U.S.C. SECTION 20109

       1.     The Plaintiff, Victor Crivilare, brings this action against Defendants’, Union

Pacific Railroad Company, Steven Bybee, Vernon James, and Michael Prince, both

individually and severally, for violations of the Federal Rail Safety Act, 49 U.S.C. Section

20109.

       2.     This Court has subject matter jurisdiction in this case pursuant to the

Federal Railroad Safety Act, (hereinafter “FRSA”) 49 U.S.C. Section 20109(d)(3).

       3.     The Complainant’s FRSA Complaint was filed more than 210 days ago, and

as of this date the Secretary of Labor has not issued a final decision.



                                    Case No. 3:21-cv-858
                                        Page 1 of 8
  Case 3:21-cv-00858-DWD Document 1 Filed 07/27/21 Page 2 of 8 Page ID #2




       4.     That Plaintiff, Victor Crivilare, is a resident and citizen of Effingham, Illinois

and was employed by the Union Pacific Railroad Company as a locomotive engineer from

February 12, 1996 until March 20, 2020.

       5.     That all times mentioned herein, Defendant, Union Pacific Railroad

Company (hereinafter referred to as “Union Pacific”), was and is a corporation controlled,

operated, and maintained in interstate commerce and in transporting interstate commerce

between various states of Illinois and Kentucky, within the meaning of 49 U.S.C. 20109.

       6.     That at all times mentioned herein, Defendant, Steven Bybee, was an

employee and supervisory personnel of Union Pacific, and at all times mentioned herein

was within the meaning and definitions of 49 U.S.C. 20109.

       7.     That at all times mentioned herein, Defendant, Vernon James, was an

employee and supervisory personnel of Union Pacific, and at all times mentioned herein

was within the meaning and definitions of 49 U.S.C. 20109.

       8.     That at all times mentioned herein, Defendant, Michael Prince, was an

employee and supervisory personnel of Union Pacific, and at all times mentioned herein

was within the meaning and definitions of 49 U.S.C. 20109.

       9.     That at all times relevant herein, Union Pacific owns, operates and

maintains track and rail yards throughout the aforementioned states including the State

of Illinois and the City of Villa Grove.

       10.    That Plaintiff, by means of this document is filing a formal FRSA Complaint

with the Secretary of Labor’s OSHA Whistleblower Office. The filing of the Complaint is

within 180 days from the date Union Pacific took adverse and/or unfavorable personal

action against him.

                                    Case No. 3:21-cv-858
                                        Page 2 of 8
  Case 3:21-cv-00858-DWD Document 1 Filed 07/27/21 Page 3 of 8 Page ID #3




       11.    That Union Pacific maintains the Villa Grove, Illinois Pana yard.

       12.    That on or about January 29, 2020, Plaintiff, who began his shift at 5:00 AM,

was working with Conductor, Mike Garfield and Brakeman, James Strubenger in the

sound end of the Pana yard.

       13.    That at 5:20 AM, while in the performance of his duties as a Locomotive

Engineer, Plaintiff fell and struck his chest on the rail while attempting to walk in poorly lit

and hazardous conditions, to his assigned locomotive.

       14.    That Plaintiff assessed himself after the fall and concluded that he only

suffered what he perceived to be just a painful bruise and although he was sore, he would

still be able to perform his duties.

       15.    That Plaintiff fulfilled his duties on January 29, 2020 and worked eight shifts

through February 9, 2020 as Plaintiff believed the status of his chest to be improving each

day.

       16.    That on the evening of February 9, 2020, Plaintiff started having severe

shortness of breath and radiating pain into his shoulder, causing him to believe that he

was suffering a heart attack.

       17.    That Plaintiff immediately obtained medical treatment, called in sick from

work, and after having been assessed at St. Anthony’s Emergency Room (Effingham,

Illinois), Carle Foundation Hospital (Champaign, Illinois), and Mid Illinois Medical Care

Associates LLC Altamont Clinic (Altamont, Illinois)(records available for inspection upon

request), Plaintiff learned that he had actually suffered rib fractures and a laceration to

his spleen when he fell on January 29, 2020. See Employee Work History attached as

Exhibit 1.

                                       Case No. 3:21-cv-858
                                           Page 3 of 8
  Case 3:21-cv-00858-DWD Document 1 Filed 07/27/21 Page 4 of 8 Page ID #4




       18.    That on February 10, 2020, Plaintiff in good faith, reported the January 29,

2020 incident to MOP Glenn Davis. Id. at Exhibit 1.

       19.    That on February 11, 2020, Plaintiff completed a Union Pacific Railroad

Report of Personal Injury. See Personal Injury Report attached as Exhibit 2.

       20.    That on February 18, 2020, Plaintiff received a Notice of Investigation letter

from Manger of Train Operation, Vernon James, which indicated that Plaintiff was being

investigated for a violation of UPRR General Code of Operating Rules, Rule 1.6: Conduct-

Dishonest. See Notice of Investigation letter attached as Exhibit 3.

       21.    That on March 13, 2020, Plaintiff attended an Investigation hearing at

Tuscola National Bank in Tuscola, Illinois which was conducted by Senior Manager of

Train Operations, Michael Prince. See Transcript of hearing attached as Exhibit 4.

       22.    Pursuant to Section 16, System Agreement-Discipline Rule, Chaderick

Black (Local Chairman, BLET Div. 724) requested that Conductor Mike Garfield and

Brakeman James Strubinger be present as witnesses for the hearing; however, neither

individual was present for the hearing. See March 6, 2020 Information Request letter

attached as Exhibit 5.

       23.    During the aforementioned hearing, Defendant Vernon James, indicated

that Rule 1.6 is not the specific rule for reporting a late injury to Union Pacific. See Pg. 38

of Exhibit 4. In addition, he stated that late reporting of an injury is a non-dismissal event.

Id. at Pg. 39. Nonetheless, Mr. James claimed that Plaintiff was dishonest because “the

video evidence shows no- not a single sign of any outward trauma.” Id.

       24.    That on March 20, 2020, Plaintiff received a letter from General Manager of

Transportation, Steven Bybee, indicating that he was dismissed from all service with the

                                   Case No. 3:21-cv-858
                                       Page 4 of 8
  Case 3:21-cv-00858-DWD Document 1 Filed 07/27/21 Page 5 of 8 Page ID #5




Union Pacific Railroad. The letter indicates that the charge of dishonesty was sustained.

See March 20, 2020 Notification of Discipline Assessed letter attached as Exhibit 6.

       25.    The letter indicates that Plaintiff was fired for reporting an injury which is a

violation of the Federal Railroad Safety Act, specifically, 49 United States Code Section

20109(a)(4) which indicates that a railroad carrier may not discharge an employee for

notifying or attempting to notify “the railroad carrier or the Secretary of Transportation of

a work-related personal injury or work-related illness of an employee.”

       26.    Defendants, individually and severally, should be subjected to punitive

damages under Section 20190 to deter them from continuing to engage in the outrageous

practice of retaliation against employees, and disciplining employees who engage in

protected activities as set forth in Section 20109.

       27.    Plaintiff Crivilare requests that he be awarded compensatory damages in

an amount of no less than $5,000,000.00; plus reasonable attorneys’ fees; litigation costs;

and Plaintiff further requests punitive damages in the amount of $250,000.00 to be

assessed against each Defendant, both individually and severally, for their conduct in

knowingly charging and firing Plaintiff Crivilare for reporting an injury he suffered.

       WHEREFORE, in order to encourage employee s to freely report all injuries and

safety complaints without fear of retaliation, thereby ensuring the Federal Railroad

Administration has the necessary information to develop and administer an effective rail

safety regulatory program that promotes safety in every area of the nation’s railroad

operations, Plaintiff, Victor Crivilare, prays for judgment in his favor, and against the

Defendants, Union Pacific Railroad Company, Steven Bybee, Vernon James and Michael

Prince, both individually and severally, for all necessary relief to make Plaintiff whole,

                                   Case No. 3:21-cv-858
                                       Page 5 of 8
  Case 3:21-cv-00858-DWD Document 1 Filed 07/27/21 Page 6 of 8 Page ID #6




including expungement of all references of adverse actions in Plaintiff’s personnel file; all

available compensatory damages; the statutory maximum of punitive damages per

Defendant; litigation costs and expenses; attorneys fees; all damages as authorized by

Section 20109; and all other relief this Court deems just and proper.

                                 COUNT II
                  FELA-NEGLIGENCE – UNION PACIFIC RAILROAD

       COMES NOW the Plaintiff, VICTOR CRIVILARE, by and through his attorneys,

Kujawski & Associates, LLC, and for his Complaint against the Defendant, Union Pacific

Railroad Company, states as follows:

       1.     That the jurisdiction of this Court is based upon an Act of Congress of the

United States, being the Federal Employers’ Liability Act, 45 U.S.C. Sections 51 et. seq.

       2.     That at all times mentioned herein, the Defendant, Union Pacific Railroad

Company (hereinafter referred to as “Union Pacific”), was and is a corporation controlled,

operated and maintained in interstate commerce, engaged in transporting interstate

commerce between various states by rail including the states of Illinois and Kentucky.

       3.     That on or about January 29, 2020, or on a date known more certainly to

the Union Pacific, and at all times mentioned herein, the Plaintiff, Victor Crivilare, was an

employee of the Union Pacific and had been for several years prior thereto.

       4.     That at all times mentioned herein, all or part of the duties of the Plaintiff as

such an employee furthered interstate commerce conducted by the Union Pacific or in

some way directly or substantially affected said commerce.

       5.     That on or about the above-said date, and at all times relevant herein, the

Plaintiff was employed by the Union Pacific as an Engineer and as such, was in the

performance of his duties near Villa Grove, Illinois.
                                   Case No. 3:21-cv-858
                                       Page 6 of 8
  Case 3:21-cv-00858-DWD Document 1 Filed 07/27/21 Page 7 of 8 Page ID #7




       6.     That on or about January 29, 2020, or on a date known more certainly to

the Union Pacific, the Plaintiff was injured while walking in Defendant’s yard in Villa Grove,

Illinois when he was caused to fall.

       7.     That at said time and place, Union Pacific, by and through its agents,

servants and employees, negligently and carelessly committed one or more of the

following acts or omissions to wit:

              (a)    Failed to provide Plaintiff with a reasonably safe place in
                     which to work;

              (b)    Failed to provide Plaintiff with a work surface to walk upon free
                     from debris and foreign objects;

              (c)    Failed to provide Plaintiff with a safe place to work; and,

              (d)     Allowed unsafe practices to become the common practice.

       8.     That as a result, in whole or in part, of one or more of the above and

foregoing acts of negligence or omissions on the part of Union Pacific, the Plaintiff, while

in the performance of his duties as an engineer, and in connection with and in the scope

and course of his employment, was caused to fall and become severely injured when

walking in Defendant’s yard in Villa Grove, Illinois, causing the Plaintiff to sustain severe

and permanent injuries to wit: injuries to his ribs, chest, body, tendons, ligaments, nerves,

soft tissues, vertebrae, joints, and discs of the spine; that Plaintiff has sustained pain and

suffering in the past, and is reasonably certain to experience pain and suffering in the

future as a result of said injuries; that Plaintiff has incurred permanent disfigurement and

disability from said injuries; that Plaintiff has incurred a past and future permanent loss of

earning capacity; that Plaintiff has become obligated in the past for medical expenses




                                   Case No. 3:21-cv-858
                                       Page 7 of 8
  Case 3:21-cv-00858-DWD Document 1 Filed 07/27/21 Page 8 of 8 Page ID #8




resulting from his injuries and will be obligated in the future to expend large sums of

money for necessary medical care, treatment and services; all to Plaintiff’s damages.

       WHEREFORE, the Plaintiff, VICTOR CRIVILARE, prays judgment against the

Defendant, UNION PACIFIC RAILROAD COMPANY, in an amount in excess of

SEVENTY-FIVE THOUSAND DOLLARS ($75,000.00) adequate to fairly and reasonably

compensate him for damages sustained herein plus costs of this suit, pre-judgment

interest, post-judgment interest, and all other relief deemed appropriate by this Court.



                                          Respectfully Submitted,

                                          KUJAWSKI & ASSOCIATES, LLC

                                   By:    s/ John P. Kujawski_____________________
                                          JOHN P. KUJAWSKI, IL BAR NO. 3128922
                                          1331 Park Plaza Drive, Suite 2
                                          O'Fallon, Illinois 62269-1764
                                          (618) 622-3600 - Telephone
                                          (618) 622-3700 - Facsimile
                                          ATTORNEY FOR PLAINTIFF




                                  Case No. 3:21-cv-858
                                      Page 8 of 8
